DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-15 of the US Patent Application No. 16/315,341 filed 01/04/2019 are presented for examination.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the “positons” are not indicated on the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Neither particular structure for the “positions” is disclosed in the instant Specification nor are “positions” indicated on the Applicant’s drawings that makes claim indefinite. For purpose of further examination the limitation “positions” is interpreted as being any place the container is positioned to. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2003/0225366) in view of Goldberg et al. (US 4,648,870).
Regarding claim 7, Morgan discloses an apparatus for collecting fluid during a medical or a surgical operation (Abstract, lines 1-3), wherein the apparatus comprises positions for collection containers (see claim language interpretation in paragraph 5 above), a pressure sensor 26 ([0025], line 15; fig. 1) and a console 12 ([0025], line 1; fig. 1) that is interpreted as being a manifold comprising a housing (exterior part of 12), at least one port for connecting a patient 22 ([0025], line 10; fig. 1), one port defining a line 34 (fig. 1) extending from the manifold, and a by-pass channel 24 (fig. 1) for connecting the pressure sensor 26 (fig. 1) and having a contact to atmospheric pressure through the vent valve 30 ([0026], line 5; fig. 1).

    PNG
    media_image1.png
    226
    542
    media_image1.png
    Greyscale

	Morgan does not expressly disclose the apparatus, wherein the manifold comprises more than one port for collection container tubes extending from the manifold to collection containers.
	Goldberg teaches an apparatus for collecting fluid during a medical or a surgical operation (Abstract, lines 1-2), wherein a manifold 102 (col. 3, lines 41-42; fig. 1) comprises more than one port for collection container tubes 104 (col. 3, lines 43-44; fig. 1) extending from the manifold to a collection containers 108 (fig. 1).

    PNG
    media_image2.png
    526
    483
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the manifold of Morgan with the multiple ports extending from the manifold, as taught by Goldberg in order to provide liquid to multiple receptacles, as motivated by Goldberg (col. 3, lines 40-46).
Regarding claims 9 and 12, Morgan does not expressly disclose the apparatus, wherein the mouth of the by-pass channel comprises a no-return valve.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the by-pass mouth of Morgan with the one-way valve, as taught by Goldberg in order to prevent back flow in the by-pass channel, as motivated by Goldberg (Abstract, lines 12-14).
Regarding claim 10, Morgan discloses an apparatus for collecting fluid during a medical or a surgical operation (Abstract, lines 1-3), wherein the apparatus comprises a console 12 ([0025], line 1; fig. 1) that is interpreted as being a manifold comprising a housing (exterior part of 12), at least one port for connecting a patient 22 ([0025], line 10; fig. 1), one port defining a line 34 (fig. 1) extending from the manifold, and a by-pass channel 24 (fig. 1) for connecting the pressure sensor 26 (fig. 1) and having a contact to atmospheric pressure through the vent valve 30 ([0026], line 5; fig. 1).
Morgan does not expressly disclose the apparatus, wherein the manifold comprises more than one port for collection container tubes extending from the manifold to collection containers.
	Goldberg teaches an apparatus for collecting fluid during a medical or a surgical operation (Abstract, lines 1-2), wherein a manifold 102 (col. 3, lines 41-42; fig. 1) comprises more than one port for collection container tubes 104 (col. 3, lines 43-44; fig. 1) extending from the manifold to a collection containers 108 (fig. 1).
The rationale of obviousness rejection discussed above in claim 7 is incorporated herein in its entirety.
Claims 8, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (US 2003/0225366) in view of Goldberg et al. (US 4,648,870), and further in view of Gebauer (US 2016/0235962).
Regarding claims 8 and 11, Morgan in view of Goldberg disclose the invention discussed above, as applied to claims 7 and 10, bud do not expressly disclose the apparatus, wherein the mouth of the by-pass channel comprises a gasket.
Gebauer teaches that it is known to use gasket (Abstract, lines 4) in medical connectors (see Title).
Since both Morgan/ Goldberg and Gebauer belong to the same problem solving area, i.e. conduit connections, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the by-pass mouth of Morgan/ Goldberg with the gasket, as taught by Gebauer in order to provide sealed connection, as motivated by Gebauer ([0018], lines 14-16).
Regarding claims 13-15, Morgan/ Gebauer do not expressly disclose the apparatus, wherein the mouth of the by-pass channel comprises a no-return valve.
Goldberg teaches that it is known to use the no-return valve in the fluid flow path (Abstract, lines 12-14) of the apparatus for collecting fluid during a medical or a surgical operation (Abstract, lines 1-2) for providing unidirectional flow.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the by-pass mouth of Morgan with the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6679529 – teaches a gasket used in the conduit connection; US 8,740,866 – medical waste collection system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ILYA Y TREYGER/           Examiner, Art Unit 3781